      Case: 3:20-cv-00320-MJN Doc #: 18 Filed: 02/24/21 Page: 1 of 10 PAGEID #: 118




                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF OHIO
                                   WESTERN DIVISION

 MIAMI VALLEY HOSPITAL,                      )   Case No. 3:20-cv-00320-WHR
                                             )
             Plaintiff,                      )
                                             )
          vs.                                )   Judge Michael J. Newman
                                             )
 JEFFREY A. JONES AND AHRESTY                )
 WILMINGTON CORPORATION,                     )
                                             )
                Defendants.                  )

                     UNIFORM STIPULATED PROTECTIVE ORDER

I.       INTRODUCTION

         The parties, by their undersigned counsel, pursuant to Fed. R. Civ. P. 26(c)(1),

hereby stipulate to the following provisions of this Court’s Uniform Stipulated Protective

Order.

II.      SCOPE OF PROTECTED INFORMATION

         In the course of discovery in this action, the parties may be required to produce

information that constitutes, in whole or in part, protected information such as personal

health information, personally identifiable information, commercial or financial

information, or other information that may cause harm to the producing party or a non-

party.     The parties anticipate production of the following categories of protected

information: Protected Personally Identifiable Information, as defined by 2 CFR Section

200.82, protected health information as defined under the Health Insurance Portability

and Accountability Act of 1996, Public Law 104-191 and regulations promulgated

thereunder, and financial or business information which is viewed as confidential by the

producing party.
  Case: 3:20-cv-00320-MJN Doc #: 18 Filed: 02/24/21 Page: 2 of 10 PAGEID #: 119




III.   DESIGNATION OF PROTECTED INFORMATION

       A.     Scope: This Order governs the production and handling of any protected

information in this action. Any party or non-party who produces protected information

in this action may designate it as “Confidential” consistent with the terms of this Order.

“Designating Party” means the party or non-party who so designates the protected

information; “Receiving Party” means the party or non-party to whom such information

was produced or disclosed.       Regardless of any designations made hereunder, the

Designating Party is not otherwise restricted from use or disclosure of its protected

information outside of this action. In addition, any party may move to modify or seek

other relief from any of the terms of this Order if it has first tried in writing and in good

faith to resolve its needs or disputes with the other party(ies) pursuant to the terms of this

Order and S.D. Ohio Civ. R. 37.1.

       B.     Application to Non-Parties: Before a non-party is given copies of designated

information as permitted hereunder, it must first sign the acknowledgment to be bound

to these terms that is attached hereto as Exhibit A; if it fails to do so, the parties to this

action must resolve any such dispute before making disclosure of designated information

as permitted hereunder to the non-party. If a non-party wishes to make designations

hereunder, it must first sign the acknowledgment to be bound to these terms that is

attached hereto as Exhibit A.

       C.     Timing and Provisional Protection: Designations may be made at any time.

To avoid potential waiver of protection hereunder, the Designating Party should

designate information at the time of production or disclosure, including on the record

during the taking of any testimony. Deposition testimony will be deemed provisionally

protected for a period of 30 days after the transcript is released to the parties by the court


                                              2
  Case: 3:20-cv-00320-MJN Doc #: 18 Filed: 02/24/21 Page: 3 of 10 PAGEID #: 120




reporter, although the parties may agree at any time to different timelines of provisional

protection of information as Confidential as part of one or more specific depositions. To

retain any designations beyond the provisional period, a Designating Party must

designate specific pages and lines of deposition testimony before the provisional period

has expired. Such designations must be made in writing so that all counsel and court

reporters may append the designation to all copies of the transcripts.

      D.     Manner of Designation: Information may be designated hereunder in any

reasonable manner or method that notifies the Receiving Party of the designation level

and identifies with specificity the information to which the designation applies. If made

verbally, the Designating Party must promptly confirm in writing the designation.

Whenever possible, the Designating Party should stamp, affix, or embed a legend of

“CONFIDENTIAL” on each designated page of the document or electronic image.

IV.   CHALLENGES TO DESIGNATED INFORMATION

      In the event that a Receiving Party disagrees at any time with any designation(s)

made by the Designating Party, the Receiving Party must first try to resolve such challenge

in good faith on an informal basis with the Designating Party pursuant to S.D. Ohio Civ.

R. 37.1. The Receiving Party must provide written notice of the challenge and the grounds

therefor to the Designating Party, who must respond in writing to the challenge within 15

days. At all times, the Designating Party carries the burden of establishing the propriety

of the designation and protection level. Unless and until the challenge is resolved by the

parties or ruled upon by the Court, the designated information will remain protected

under this Order. The failure of any Receiving Party to challenge a designation does not

constitute a concession that the designation is proper or an admission that the designated

information is otherwise competent, relevant, or material.


                                            3
     Case: 3:20-cv-00320-MJN Doc #: 18 Filed: 02/24/21 Page: 4 of 10 PAGEID #: 121




V.      LIMITED ACCESS/USE OF PROTECTED INFORMATION

        A.     Restricted Use: Information that is produced or exchanged in the course of

this action and designated under this Order may be used solely for the preparation, trial,

and any appeal of this action, as well as related settlement negotiations, and for no other

purpose, without the written consent of the Designating Party.              No designated

information may be disclosed to any person except in accordance with the terms of this

Order. All persons in possession of designated information agree to exercise reasonable

care with regard to the custody, use, or storage of such information to ensure that its

confidentiality is maintained. This obligation includes, but is not limited to, the Receiving

Party providing to the Designating Party prompt notice of the receipt of any subpoena

that seeks production or disclosure of any designated information and consulting with the

Designating Party before responding to the subpoena.            Any use or disclosure of

Confidential information in violation of the terms of this Order may subject the disclosing

person or party to sanctions.

        B.     Access to “Confidential” Information: The parties and all persons subject

to this Order agree that information designated as “CONFIDENTIAL” may only be

accessed or reviewed by the following:

               1. The Court, its personnel, and court reporters;

               2. Counsel of record for any party in this action and their employees who

                  assist counsel of record in this action and are informed of the duties

                  hereunder;

               3. The parties, including their agents and employees who are assisting or

                  have reason to know of this action, so long as each such agent or




                                             4
  Case: 3:20-cv-00320-MJN Doc #: 18 Filed: 02/24/21 Page: 5 of 10 PAGEID #: 122




                 employee has signed the acknowledgment to be bound to these terms

                 that is attached hereto as Exhibit A;

             4. Experts or consultants employed by the parties or their counsel for

                 purposes of this action, so long as each such expert or consultant has

                 signed the acknowledgment to be bound to these terms that is attached

                 hereto as Exhibit A; and

             5. Other witnesses or persons with the Designating Party’s consent or by

                 court order.

      C.     Review of Witness Acknowledgments: At any time and for any purpose,

including to monitor compliance with the terms hereof, any Designating Party may

demand to review all copies of Exhibit A in any Receiving Party’s possession. The

Receiving Party must, within 3 business days of the demand, provide all such copies to

the Designating Party making the demand.          Notwithstanding the foregoing, if the

Receiving Party has retained an expert whose identity has not yet been disclosed to the

Designating Party, the Receiving Party may generically identify how many

acknowledgments that it has in its possession attributable to non-disclosed experts,

whose acknowledgements must later be provided contemporaneously with any reports

issued by one or more of said experts. If a Receiving Party is not required to disclose the

identity of any consulting experts, it may not be compelled to produce any

acknowledgments from those experts to the Designating Party.             However, if the

Designating Party provides to the Court evidence of breach of this Order via unauthorized

leak of designated information, the Court may require an in camera production of all

acknowledgments held by a Receiving Party in order to determine breach and consider

enforcement of this Order.


                                            5
  Case: 3:20-cv-00320-MJN Doc #: 18 Filed: 02/24/21 Page: 6 of 10 PAGEID #: 123




       D.     Non-Waiver Effect of Designations: Neither the taking of, nor the failure to

take, any action to enforce the provisions of this Order, nor the failure to object to any

designation, will constitute a waiver of any party’s claim or defense in this action or any

other action or proceeding, including but not limited to a claim or defense that any

designated information is or is not confidential, is or is not entitled to particular

protection, or embodies or does not embody information protectable by law.

       E.     In-Court Use of Designated Information:           If information designated

pursuant to this Order will or may be offered in evidence at a hearing or trial, then the

offering party must give advance notice to the party or non-party that designated prior to

offering the information so that any use or disclosure may be addressed in accordance

with the Court’s case-management or other pre-trial order, or by a motion in limine.

   Nothing in this Order shall be construed as a waiver by a party of any objections that

may be raised as to the admissibility at trial of any evidentiary materials.

VI.    CLAW-BACK REQUESTS

       A.     Failure to Make Designation: If, at any time, a party or non-party discovers

that it produced or disclosed protected information without designation, it may promptly

notify the Receiving Party and identify with particularity the information to be designated

and the level of designation (the claw-back notification). The Receiving Party may then

request substitute production of the newly-designated information. Within 30 days of

receiving the claw-back notification, the Receiving Party must (1) certify to the

Designating Party it has appropriately marked or, if substitute production has been

requested, destroyed all unmarked copies that it received, made, and/or distributed; and

(2) if it was practicably unable to mark or destroy any information because disclosures

occurred while the Receiving Party was under no duty of confidentiality under the terms


                                             6
  Case: 3:20-cv-00320-MJN Doc #: 18 Filed: 02/24/21 Page: 7 of 10 PAGEID #: 124




of this Order regarding that information, the Receiving Party must reasonably provide as

much information as practicable to aid the Designating Party in protecting the

information, consistently with the Receiving Party’s attorney-client, work-product,

and/or trial-preparation privileges.

       B.     Inadvertent Production of Privileged Information: If, at any time, a party

discovers that it produced information that it reasonably believes is subject to protection

under the attorney/client, work-product, or trial-preparation privileges, then it must

promptly notify each Receiving Party of the claim for protection, the basis for it, amend

its privilege log accordingly, and comply with Fed. R. Civ. P. 26(b)(5). Whenever possible,

the producing party must produce substitute information that redacts the information

subject to the claimed protection. The Receiving Party must thereupon comply with Fed.

R. Civ. P. 26(b)(5) as to the information subject to the claimed protection. The parties

must also comply with S.D. Ohio Civ. R. 37.1 before seeking Court intervention to resolve

any related dispute.

VII.   DURATION/CONTINUED RESTRICTIONS

       A.     Handling of Designated Information Upon Conclusion of Action: Upon

conclusion of this action, including all appeals, the Designating Party(ies) is/are

responsible for ensuring that any party or person to whom the party shared or disclosed

designated information in this action returns or destroys all of its copies, regardless of the

medium in which it was stored. Within 60 days after the later of dismissal of this action

or expiration of all deadlines for appeal, the Receiving Party(ies) must certify to each

Designating Party that all designated information hereunder has been destroyed by all

parties and witnesses for whom that party is responsible. No witness or party may retain

designated information that it received from any other party or non-party under this


                                              7
  Case: 3:20-cv-00320-MJN Doc #: 18 Filed: 02/24/21 Page: 8 of 10 PAGEID #: 125




Order; only counsel of record are the authorized agents who may retain one copy for their

respective legal files, and who must also describe to the Designating Party the extra steps

taken to seal its legal file containing paper and/or electronic copies of the designated

information so that it is not accessed, used, or disclosed inconsistently with the

obligations under this Order. This provision does not apply to the Court or Court staff.

       B.     Continued Restrictions Under this Order: The restrictions on disclosure

and use of confidential information survive the conclusion of this action.

VIII. REQUESTS TO SEAL

       This protective order does not authorize a party to file or maintain a document

under seal. Any party that seeks to file any document, or any portion of a document,

under seal, and any party that opposes its maintenance under seal, must comply with S.D.

Ohio Civ. R. 5.2.1.

       Any motion to file a document subject to this Order under seal must meet the Sixth

Circuit’s standard set forth in Shane Group, Inc. v. Blue Cross Blue Shield of Michigan,

825 F.3d 299 (6th Cir. 2016).        The burden of demonstrating the need for and

appropriateness of a sealing order is borne by the moving party, and requires the moving

party to analyze in detail, document by document, the propriety of secrecy, providing

reasons and legal citations. Regardless of whether the parties agree, it remains the Court’s

independent obligation to determine whether a seal is appropriate for any given

document or portion thereof. Any proposed sealing, even when compelling reasons exist,

must be narrowly tailored to serve the compelling reasons.




                                             8
 Case: 3:20-cv-00320-MJN Doc #: 18 Filed: 02/24/21 Page: 9 of 10 PAGEID #: 126




     IT IS SO ORDERED THIS 24th DAY OF FEBRUARY 2021.


                                     s/Michael J. Newman
                                     Judge Michael J. Newman
                                     United States District Judge

/s/ John F. Garswood (per email 2/15/21)       /s/ Rosemary D. Welsh
John F. Garswood (0091434)                     Rosemary D. Welsh (0064790)
Michael T. Williams (0059933)                  Kent A. Britt (0068182)
DREYFUSS WILLIAMS &                            VORYS, SATER, SEYMOUR AND
ASSOCIATES CO., L.P.A.                         PEASE LLP
1801 East Ninth Street, Suite 1110             301 E. Fourth St., Suite 3500
Cleveland, OH 44114-3103                       Cincinnati, Ohio 45202
Tel: (216) 241-5300                            Tel: (513) 723-4487
Fax: (216) 241-2735                            Fax: (513) 852-4497
jfgarswood@dreyfuss.com                        rdwelsh@vorys.com
mwilliams@dreyfuss.com                         kabritt@vorys.com

Counsel for Plaintiff Miami                    Counsel for Defendant Ahresty
Valley Hospital                                Wilmington Corporation




                                           9
  Case: 3:20-cv-00320-MJN Doc #: 18 Filed: 02/24/21 Page: 10 of 10 PAGEID #: 127




                                         EXHIBIT A

                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

 MIAMI VALLEY HOSPITAL,                         )   Case No. 3:20-cv-00320-WHR
                                                )
           Plaintiff,                           )
                                                )
        vs.                                     )   Judge Michael J. Newman
                                                )
 JEFFREY A. JONES AND AHRESTY                   )
 WILMINGTON CORPORATION,                        )
                                                )
              Defendants.                       )
                                                )

               AGREEMENT TO BE BOUND BY PROTECTIVE ORDER

       The undersigned acknowledges having been provided with and having read the

“Uniform Stipulation Protective Order” in this matter ("Protective Order").                The

undersigned further agrees he/she (i) is bound under the Protective Order, (ii) will

comply with all of its provisions, and (iii) is subject to the jurisdiction of the Court for all

purposes arising under the Protective Order, including enforcement of its terms.


Signature:____________________                      Address:____________________



Name (print):____________________                   Business:____________________




                                              10
